Citation Nr: 0332476	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  96-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	O. A. Izquierdo, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1969 to December 
1971.  

In January 1989, the Board of Veterans Appeals (Board) denied 
service connection for PTSD.  The veteran and his 
representative were provided a copy of that decision.  They 
did not appeal that decision.

This matter comes before the Board on appeal from a June 1995 
decision by the RO which denied service connection for PTSD 
on a de novo basis.  A personal hearing at the RO was held in 
March 1996.  

Although the RO denied the claim of service connection for 
PTSD on a de novo basis, the claim can be reopened only upon 
submission of new and material evidence.  Accordingly, the 
issue has been recharacterized on the title page to reflect 
the appropriate adjudicatory considerations of the appeal.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in 
January 1989.  There was no appeal.  The decision was final.

2.  The additional evidence received since the January 1989 
Board decision is new and material and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran has a diagnosis of PTSD which has been 
attributed to events in service.  

4.  Although competent evidence of record does not indicate 
that the veteran engaged in combat, photographic evidence 
submitted by the veteran provides a plausible basis to 
support the diagnosis of PTSD.  

5.  The veteran has PTSD as a result of traumatic events in 
Vietnam.  


CONCLUSIONS OF LAW

1.  The January 1989 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 2002); 
C.F.R. §§ 3.156(a), 3.157(b)(2), 3.159, 20.1105 (2003).  

3.  The veteran's PTSD was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  With respect to claims requiring new and material 
evidence, the VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).  Thus, it 
is necessary that the case be adjudicated initially by the 
Board on the issue of whether new and material evidence is of 
record to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Marsh v. West, 11 Vet. App. 468, 
471 (1998); Smith (Irma) v. Brown, 10 Vet. App. 330, 332 
(1997).  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  

Service connection for PTSD was denied by the Board in 
January 1989.  Therefore, the laws and regulations governing 
finality and reopening of previously disallowed claims are 
pertinent in the consideration of the issue on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Thus, if the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that, when considered by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

In January 1989, the Board denied service connection for 
PTSD.  The pertinent evidence of record at the time of the 
Board decision included the service medical records, numerous 
VA out- and inpatient treatment records, a transcript of a 
personal hearing at the RO in July 1985, several 
laystatements from family and friends, and a VA psychiatric 
Board evaluation, dated in June 1986.  In that decision, the 
Board determined that there was no objective evidence of a 
recognizable stressor during service and, more significantly, 
that the preponderance of the medical evidence did not show 
the presence of PTSD.  The Board concluded that the evidence 
did not establish that the veteran had PTSD which was 
incurred in or aggravated by service.  

The evidence added to the record since the January 1989 Board 
decision includes numerous VA medical records (including some 
duplicates) showing treatment for psychiatric problems from 
1978 to the present, a May 1998 private psychiatric 
evaluation report and an addendum report dated in March 2001, 
a transcript of a personal hearing at the RO in March 1996, 
and a June 2003 VA psychiatric evaluation report.  

The private psychiatric evaluation report includes a 
diagnosis of PTSD due to the veteran's traumatic experiences 
during military service in Vietnam.  Thus, the report is 
material as it provides additional probative information as 
to an unestablished fact necessary to the claim and raises a 
reasonable possibility of substantiating the claim.  Having 
decided that private psychiatric report is new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of this evidence.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Initially, the 
Board notes that the issue of service connection for PTSD is 
subject to the VA having met its duty to notify and assist 
under 38 U.S.C.A. § 5107(a).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

In this regard, the Board finds that, because of the holding 
in this case, the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal at this time. In light of the 
favorable decision herein below, the Board finds that any 
deficiency in VA's duty to assist the veteran in the 
development of his claim, amounts to harmless error.  

Service Connection:  In General

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during a period of war.  
38 U.S.C.A. § 1110 (West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2003); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).  The regulations were made effective from 
the date of the Cohen decision.  The regulations provide, in 
pertinent part, as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  This amendment is not 
applicable in the instant case.

Factual Background & Analysis

The veteran asserts that he was exposed to numerous traumatic 
events while serving as a motion picture photographer in 
Vietnam.  His stressors included seeing many civilians and 
U.S. and Vietcong (VC) soldiers killed or severely wounded 
during or immediately after combat actions, and assisting in 
the loading of dead and wounded for evacuation.  He does not 
claim to have participated in actual combat with the enemy, 
rather, his duty assignment was to record various operations 
by way of motion picture and still photography for military 
purposes.  He asserts that he was sent to a variety of places 
in Vietnam with various units, to record combat actions, 
search and destroy missions, reconnaissance operations.  

Many of the veteran's claimed stressors can not be confirmed 
through official records because he was unable to provide 
sufficiently detailed information as to the dates of the 
claimed incidents or the names of any individuals involved.  
However, he has provided VA with photographs of dead bodies 
of young Asian men, most mutilated by battle wounds, which he 
claims he took as a photographer during his tour of duty in 
Vietnam.  While there are no markings to indicate that the 
pictures are official military photographs, they nonetheless 
appear to be authentic pictures rather than copies extracted 
from a book or magazine.  His service personnel records show 
that he was assigned to the 209th Signal Detachment (Sign 
Det) as a motion picture photographer (85C20) for nearly all 
of his tour of duty in Vietnam.  Furthermore, a report from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) shows that the Battalion Pictorial Section, 
augmented by the 209th Sign Det, supported the photographic 
requirements for several units in the Na Trang area.  The 
duties of motion picture specialist included taking 
intelligence newsreel type films under tactical and non-
tactical conditions.  Although they could not confirm any of 
the veteran's claimed stressor without more detailed 
information as to the dates and places of the incidents, the 
Board finds that the pictures submitted by the veteran appear 
to be authentic, and that the subject matter would be 
consistent with his duty assignment as a photographer in 
Vietnam.  

The evidentiary record includes a comprehensive psychiatric 
evaluation report conducted by a private psychiatrist who had 
some twenty-five sessions with the veteran over a three year 
period.  The physician provided a detailed history of the 
veteran's psychiatric problems since his discharge from 
military service and noted his current complaints and 
symptoms.  She noted that Major Depression is often a 
manifestation of PTSD, and that the veteran exhibited 
depressive episodes and other symptoms indicative of the 
affects of wartime service.  She opined that the veteran 
satisfied the criteria for PTSD with superimposed Major 
Depressive Episodes under DSM-IV, which were related to his 
experiences in Vietnam.  

The Board finds this examination to be more persuasive than 
the June 2003 VA psychiatric report which offered a diagnosis 
of depressive disorder, and more importantly, did not 
consider the photographs to be a valid stressor.  
Furthermore, the VA examiner appears to be an administrative 
C & P physician and not a psychiatrist, thus lessening the 
probative value of his assessment when compared to the 
private psychiatrist.

Based on the foregoing the Board finds that the veteran has 
presented credible evidence of an in-service stressor that a 
clinician has referred to in rendering a diagnosis of PTSD.  
Therefore, the Board finds that service connection for PTSD 
is warranted.  


ORDER

Service connection for PTSD is granted. 




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



